t c memo united_states tax_court robert l anderson petitioner v commissioner of internal revenue respondent docket no 18154-15l filed date robert l anderson pro_se william d richard and daniel j bryant for respondent memorandum opinion thornton judge in this collection_due_process cdp case petitioner seeks review pursuant to sec_6330 of the determination by the internal all section references are to the internal_revenue_code in effect at all relevant times and all rule references are to the tax_court rules_of_practice and procedure unless otherwise indicated all monetary amounts have been rounded continued revenue service irs sustaining a proposed levy to collect sec_6672 trust fund recovery penalties tfrps assessed against him for failing to collect and pay over employment_taxes of lanahan reilly llp a law firm of which he was a partner respondent has moved for summary_judgment under rule for the reasons explained below we will grant his motion background the following undisputed facts are derived from the petition respondent’s motion for summary_judgment and exhibits thereto and petitioner’s response petitioner resided in california when he petitioned this court the earlier quarters in respondent determined that petitioner was responsible for the failure of lanahan reilly llp to pay over to the united_states payroll_taxes withheld from its employees during the taxable quarter ending date and during the taxable quarters ending date to date collectively earlier quarters respondent assessed tfrps for these quarters and petitioner appealed on date the irs office of appeals appeals_office affirmed the tfrps nothing in the record suggests that petitioner ever requested a cdp continued to the nearest dollar hearing with respect to the earlier quarters or that respondent issued any notice_of_determination relating to them the later four quarters on date respondent sent petitioner a letter trust fund recovery penalty letter determining that he was responsible for the failure of lanahan reilly llp to pay over to the united_states payroll_taxes withheld from its employees for the four taxable quarters ending date date date and date collectively later four quarters respondent proposed to assess tfrps against petitioner of dollar_figure dollar_figure dollar_figure and dollar_figure for these quarters respectively petitioner appealed the proposed tfrps for the later four quarters by a written protest filed date in response the appeals_office held an in-person hearing on date petitioner contended that he was not responsible for and had not willfully refrained from paying the tax_liabilities upon which the tfrps were based petitioner participated in the hearing by showing documents asking questions and providing explanations in response to questions from the appeals_office on date the appeals_office issued petitioner a letter sustaining the proposed tfrps for the later four quarters respondent assessed the tfrps against petitioner on date on date respondent issued petitioner a letter final notice_of_intent_to_levy and notice of your right to a hearing with respect to the later four quarters petitioner responded by timely filing a form request for a collection_due_process or equivalent_hearing on date petitioner’s request for a cdp hearing stated that it was for taxable quarters date through date petitioner did not check any boxes indicating he was interested in a collection alternative he checked only the other box stating i contend that i am not responsible for these taxes on date respondent sent petitioner a letter acknowledging receipt of his request for a cdp hearing on date respondent sent petitioner another letter proposing a telephone hearing to be held on date before that hearing could be held however respondent suspended petitioner’s cdp case while the irs criminal office conducted an investigation on date petitioner filed an offer-in-compromise based on doubt as to liability oic-datl offering to pay dollar_figure in satisfaction of all tfrps assessed against him ie for the earlier quarters and the later four quarters also at some point before the cdp hearing petitioner requested that these the record does not reveal specifically when the irs criminal investigation began and concluded but the record suggests that it was concluded by date liabilities be abated both the oic-datl and the request for abatement were predicated on petitioner’s argument that he was not responsible for the tfrps on date a grand jury which was convened in the u s district_court for the northern district of california indicted petitioner for wire fraud money laundering and conspiracy to commit money laundering the district_court issued an order on date setting conditions of release and an appearance bond the order required among other things that petitioner not harass threaten intimidate injure tamper with or retaliate against any witness and that he have no contact with any codefendant out of the presence of counsel on date the settlement officer so to whom petitioner’s case was assigned contacted him and proposed a cdp hearing to be held by telephone on date on date petitioner requested a six-month delay of the cdp hearing claiming that in his criminal proceeding the district_court had prohibited him from contacting certain persons who were familiar with his responsibilities at lanahan reilly llp the record indicates that petitioner entered a guilty plea on date and that sentencing has been set for date the so requested that petitioner provide a written request with supporting documentation so that she could present the request for a six-month extension to her manager on date petitioner called the so back and requested a to 60-day extension of the cdp hearing so he could consult with attorneys on date the so upon her manager’s instructions denied petitioner’s request for a six-month delay but agreed to a new cdp hearing date of date on date petitioner called the so to request an in-person cdp hearing to be held on date the so agreed and the hearing was once again postponed on date gordon oliver petitioner’s attorney called the so to inform her that petitioner would be unable to attend the in-person hearing on date consequently the hearing was once again rescheduled and a cdp hearing was held by telephone on date before the hearing the so reviewed petitioner’s tfrp administrative file apparently consisting of four or five large boxes of materials the so concluded that there was sufficient evidence in these files to support the tfrp assessment and to reject petitioner’s oic-datl and his abatement request at the date hearing the so discussed these conclusions with mr oliver on date the appeals_office issued petitioner a notice of determination sustaining the proposed levy for the tfrps associated with the later four quarters and rejecting his oic-datl and his request for abatement the notice_of_determination states with regard to denial of the oic-datl appeals determined by a review of the trust fund recovery penalty tfrp administrative file that the assessment was valid and the taxpayer was a responsible and willful person in regards to the tfrp assessment the offer_in_compromise is rejected the notice_of_determination also rejected petitioner’s abatement claim stating that the appeals_office had reviewed the claim and determined that there is no basis to allow any part of the claim the notice_of_determination indicated that the appeals_office had verified that the requirements of applicable law and administrative procedure had been met and that the appeals_office had considered the issues raised and balanced the collection action with petitioner’s legitimate concern that the action be no more intrusive than necessary petitioner timely petitioned this court on date respondent filed a motion for summary_judgment petitioner filed his response late on date a day before the court’s scheduled hearing on respondent’s motion discussion a summary_judgment the court may grant summary_judgment when there is no genuine dispute as to any material fact and a decision may be rendered as a matter of law rule b 98_tc_518 aff’d 17_f3d_965 7th cir the purpose of summary_judgment is to expedite litigation and avoid unnecessary and time-consuming trials fla peach corp v commissioner 90_tc_678 where the moving party properly makes and supports a motion for summary_judgment an adverse_party may not rest upon the mere allegations or denials of such party’s pleading but must set forth specific facts by affidavit or otherwise showing that there is a genuine dispute for trial rule d b the earlier quarters--lack of jurisdiction respondent asserts that this court lacks jurisdiction over the earlier quarters even though they are referenced in the petition we agree the tax_court is a court of limited jurisdiction 85_tc_527 and may exercise jurisdiction only to the extent expressly provided by statute 66_tc_61 jurisdiction must be shown affirmatively and petitioner bears the burden of proving that this court has jurisdiction see 114_tc_268 aff’d 22_fedappx_837 9th cir in a cdp case the court has jurisdiction only if the irs has issued a valid notice_of_determination to the taxpayer and the taxpayer has timely petitioned for review sec_6330 123_tc_1 aff’d 412_f3d_819 7th cir petitioner does not appear to dispute that no notice_of_determination was issued with respect to the earlier quarters and he has not otherwise established any jurisdictional basis for our review of his claims as related to the earlier quarters we will dismiss for lack of jurisdiction so much of this case as relates to the earlier quarters c the later four quarters income and employment_tax withholdings by an employer are commonly referred to as trust_fund_taxes because the internal_revenue_code characterizes such withholding as a special fund in trust for the united_states see sec_7501 132_tc_301 the commissioner may impose a penalty--known as a tfrp--on any person who while under a duty to collect account for and pay over trust_fund_taxes wilfully fails to do so see sec_6671 and sec_6672 mason v commissioner t c pincite such a person is commonly referred to as a responsible_person mason v commissioner t c pincite petitioner has repeatedly argued that he was not responsible for the trust_fund_taxes of lanahan reilly llp and that he is therefore not liable for the tfrps assessed against him petitioner first raised the issue of responsibility when--after receiving a letter 1153--he appealed the proposed tfrps to the appeals_office the appeals_office considered the issue during an in-person hearing and ruled against petitioner later in connection with his cdp hearing petitioner submitted an oic-datl and requested abatement of tfrps including those for the later four quarters solely on the basis of his argument that he was not a responsible_person within the meaning of sec_6672 in this proceeding petitioner continues to challenge these tfrps by arguing that he was not a responsible_person respondent argues that sec_6330 precludes any challenge to petitioner’s underlying liabilities in this collection proceeding we agree respondent also argues that petitioner’s challenge to his underlying liabilities is precluded by sec_6330 which provides that an issue may not be raised at a cdp hearing if the issue was raised and considered at a previous hearing under sec_6320 or in any other previous administrative or judicial proceeding and the person seeking to raise the issue participated meaningfully in such hearing or proceeding because we hold for respondent on the basis of our continued sec_6330 permits a taxpayer to challenge the existence or amount of his underlying liability in a cdp proceeding only if the taxpayer did not receive a notice_of_deficiency or otherwise have a prior opportunity to contest that liability receipt of a letter constitutes a prior opportunity to dispute the taxpayer’s liability solucorp ltd v commissioner tcmemo_2013_118 at morgan v commissioner tcmemo_2011_290 wl at mcclure v commissioner tcmemo_2008_136 wl at see mason v commissioner t c pincite petitioner does not dispute that he received a letter furthermore a taxpayer’s challenge to his status as a responsible_person constitutes a dispute of the taxpayer’s liability morgan v commissioner wl at mcclure v commissioner wl at holding that where the taxpayer had a previous opportunity to dispute a liability he is not entitled to dispute during review of a cdp hearing by the court his status as a responsible_person and the consequent liabilities for the underlying tfrps totten v united_states a f t r 2d ria w d wash rejecting the taxpayer’s attempt to raise responsibility for tfrps at continued application of sec_6330 it is unnecessary to decide whether petitioner’s challenge to his underlying liabilities is also precluded by sec_6330 his cdp hearing aff’d 298_fedappx_579 9th cir see mason v commissioner t c pincite in 129_tc_178 this court held that a challenge to the amount of the tax_liability made in the form of an oic-datl by a taxpayer who has received a notice_of_deficiency is a challenge to the underlying tax_liability but we acknowledged that in a cdp case involving an oic-datl relating to tfrps a district_court had stated that an offer based on doubt as to liability is not synonymous with a challenge to the underlying liability id pincite quoting siquieros v united_states a f t r 2d ria w d tex aff’d 124_fedappx_279 5th cir in affirming totten v united_states a f t r 2d ria w d wash aff’d 298_fedappx_579 9th cir the court_of_appeals for the ninth circuit observed that because totten had not explained why he did not immediately challenge the result of the first administrative hearing by paying the tfrp and filing suit_for_refund see sec allowing him to dispute the tfrp here would undermine the statutory regime for contesting tax_liability totten f app’x pincite similarly petitioner has not explained why he did not challenge the result of the first appeals_office hearing by instituting a refund action and the same concerns that the court_of_appeals expressed about preserving the statutory regime for contesting tax_liability arise here we note that petitioner included as an attachment to his response to respondent’s motion for summary_judgment an undated and unsigned draft complaint to the u s court of federal claims apparently disputing the appeals office’s initial denial of his request for relief the record does not reveal whether petitioner has in fact filed such a complaint with the u s court of federal claims or a federal district_court which would be the proper forums for any refund claim characterizing this statement as the thinnest of supports for any general proposition that an oic-datl is not a challenge to an ‘underlying tax liability’ we concluded in baltic that the decisive difference between the situations presented in baltic and siquieros was that siquieros had no opportunity before the cdp hearing to challenge her responsibility for the unpaid tax whereas the baltics who had received a notice_of_deficiency did have an opportunity to challenge that deficiency id in short the decisive difference between siquieros and baltic was the availability of opportunity and not the argument in the oic- datl unlike siquieros--but like the baltics--petitioner had an opportunity before his cdp hearing to challenge his responsibility for tfrps in that as discussed he received a letter for the later four quarters and in fact petitioner took advantage of his prior opportunity to dispute responsibility--the appeals_office held an in-person hearing at which he unsuccessfully contested the tfrps for these reasons the issue of petitioner’s responsibility under sec_6672 was not properly at issue in the cdp hearing and cannot be raised as an issue in this proceeding consequently our review of the notice_of_determination is for abuse_of_discretion see eg 114_tc_176 abuse_of_discretion exists when a determination is arbitrary capricious or without sound basis in fact or law see eg 125_tc_301 aff’d 469_f3d_27 1st cir see also 568_f3d_710 9th cir aff’g in part tcmemo_2006_ petitioner suggests that the so abused her discretion by denying his request for a six-month delay of the cdp hearing his petition asserts that he was unable to present defenses at his cdp hearing because his release on unsecured bail provides that he cannot contact potential witnesses consequently petitioner suggests he was denied the opportunity at the cdp hearing to present facts which he asserts would have shown that he was not liable for the tfrps assessed against him we disagree for several reasons contrary to petitioner’s assertion the district court’s order as included in the record of this case does not prohibit him from contacting potential witnesses rather it orders him not to harass threaten intimidate injure tamper with or retaliate against any witness victim informant juror or officer of the court and orders him not to have contact with any codefendant out of the presence of counsel even drawing factual inferences in the light most favorable to petitioner we do not see that the district court’s order prevented him from developing in a timely manner any relevant factual information to submit to the so furthermore petitioner’s circumstances delayed his cdp hearing for a long time and gave him ample time to prepare for it even without the additional delay that he sought his cdp hearing was originally scheduled for date long before his criminal indictment because the cdp proceedings were suspended during the irs criminal investigation and owing to additional delays that petitioner requested and was allowed his cdp hearing was not held until date about a year and a half after it was originally scheduled there is no requirement that the commissioner wait a certain amount of time before making a determination as to a proposed levy gazi v commissioner tcmemo_2007_ wl at sec_301_6330-1 q a-e9 proced admin regs rather the regulations provide that the appeals_office should attempt to conduct a cdp hearing and issue a notice_of_determination as expeditiously as possible under the circumstances sec_301_6330-1 q a-e9 proced taxpayers do not have the right to subpoena and examine witnesses at a cdp hearing but they may submit facts in the form of affidavits or declarations under penalty of perjury 115_tc_329 115_tc_35 sec_301_6330-1 q a-d6 proced admin regs for this reason we find no merit in petitioner’s complaint that he was denied the opportunity to present and examine witnesses at his cdp hearing admin regs the scheduling of petitioner’s cdp hearing was entirely reasonable in the light of this requirement and the attendant circumstances in any event the only issue petitioner had raised--his underlying liabilities-- was not properly subject_to review during the cdp hearing there was no good reason to further delay petitioner’s cdp hearing to provide him an additional opportunity to develop an issue that he was not entitled to raise for this additional reason the so did not abuse her discretion in declining to grant further delays on the basis of our review of the record we conclude that the so properly verified that all requirements of applicable law and administrative procedure were met we also conclude that the so properly considered all relevant issues that petitioner raised at his cdp hearing she also properly balanced the need for efficient collection_of_taxes with petitioner’s legitimate concern that the collection action be no more intrusive than necessary respondent did not waive the restriction set forth in sec_6330 by the so’s considering petitioner’s challenge to responsibility at the cdp hearing see 118_tc_572 upholding the validity of sec_301_6320-1 q a-e11 proced admin regs which provides that any determination made by the appeals_office with respect to such a precluded issue shall not be considered part of the notice_of_determination finding no abuse_of_discretion in any respect we will grant summary_judgment for respondent and sustain the notice_of_determination as relates to the proposed levy for the later four quarters to reflect the foregoing an appropriate order and decision will be entered
